Name: Commission Regulation (EEC) No 2115/93 of 30 July 1993 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /3731 . 7 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2115/93 of 30 July 1993 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Economic Community, Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash , crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular the third subpara ­ graph of Article 13 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1544/93 (3), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Whereas Article 13 of Regulation (EEC) No 1766/92 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (6) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 0 ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 (4) laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas Council Regulation (EEC) No 990/93 (8) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas Article 4 of Council Regulation (EEC) No 1620/93 (5) on the import and export system for products processed from cereals and from rice defines the specific (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 154, 25 . 6 . 1993, p. 5 . O OJ No L 166, 25. 6 . 1976, p. 36 . O OJ No L 155, 26 . 6 . 1993, p. 29 . (6) OJ No L 387, 31 . 12. 1992, p. 1 . (7) OJ No L 108, 1 . 5 . 1993, p. 106. (8) OJ No L 102, 28 . 4. 1993, p. 14. 31 . 7 . 93No L 191 /38 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 The refunds on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1620/93 are hereby fixed as shown in the Annex to this Regulation . Whereas certain processed maize products may undergo a heat treatment following which a refund might be granted that does not correspond to the quality of the product ; whereas it should therefore be specified that on these products, containing pregelatinized starch, no export refund is to be granted ; Whereas, pursuant to the abovementioned provisions, the refunds should be as set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on 1 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1993 . For the Commission Rene STEICHEN Member of the Commission 31 . 7 . 93 Official Journal of the European Communities No L 191 /39 ANNEX to the Commission Regulation of 30 July 1993 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund (') Product code Refund (') 1102 20 10 100 (2) 124,03 1104 23 10 900  1 1 02 20 1 0 300 (2) 1 06,3 1 1 1 04 29 1 1 000 42,67 1102 20 10 900 (2)  1104 29 15 000  1102 20 90 100 (2) 106,31 1104 29 19 000  1 102 20 90 900 (z)  1104 29 91 000 41,83 1102 30 00 000  1104 29 95 000 41,83 1102 90 10 100 74,75 1104 30 10 000 10,46 1 1 02 90 1 0 900 50,83 1 1 04 30 90 000 22,1 5 1102 90 30 100 105,46 1107 10 11 000 74,46 1102 90 30 900  1107 10 91 000 88,70 1103 12 00 100 105,46 1108 11 00 200 83,66 1103 12 00 900  1108 11 00 300 83,66 1103 13 10 100 (2) 159,46 1108 11 00 800  1103 13 10 300 (2) 124,03 1108 12 00 200 141,74 1103 13 10 500 (2) 106,31 1108 12 00 300 141,74 1103 13 10 900 (2)  1108 12 00 800  1103 13 90 100 (2) 106,31 1108 13 00 200 141,74 1103 13 90 900 (2)  1108 13 00 300 141,74 1103 14 00 000  1108 13 00 800  1103 19 10 000 41,83 1108 14 00 200  1103 19 30 100 77,24 1108 14 00 300  1103 19 30 900  1108 14 00 800  1103 21 00000 42,67 1108 19 10200 122,39 1103 29 20 000 50,83 1108 19 10300 122,39 1103 29 30 000  1108 19 10 800  1103 29 40 000  1108 19 90 200  1104 11 90 100 74,75 1108 19 90 300  1104 11 90 900  1108 19 90 800  1104 12 90 100 117,18 1109 00 00 100 0,00 1104 12 90 300 93,74 1109 00 00 900  1104 12 90 900  1702 30 51 000 185,15 1104 19 10 000 42,67 1702 30 59 000 141,74 1104 19 50 110 141,74 1702 30 91 000 185,15 1104 19 50 130 115,17 1702 30 99 000 141,74 1104 19 50 150  1702 40 90 000 141,74 1104 19 50 190  1702 90 50 100 185,15 1104 19 50 900  1702 90 50 900 141,74 1104 19 91 000  1702 90 75 000 194,01 1104 21 10 100 74,75 1702 90 79 000 134,66 1104 21 10 900  2106 90 55 000 141,74 1104 21 30 100 74,75 2302 10 10000  1104 2130 900  2302 10 90 100  1104 21 50 100 99,66 2302 10 90 900  1 1 04 21 50 300 79,73 2302 20 1 0 000  1104 21 50 900  2302 20 90 100  1104 22 10 100 93,74 2302 20 90 900  1104 22 10 900  2302 30 10 000  1 1 04 22 30 1 00 99,60 2302 30 90 000  1104 22 30 900  2302 40 10 000  1104 22 50 000  2302 40 90 000  1104 23 10 100 132,89 2303 10 11 100  1104 23 10 300 101,88 2303 10 11 900  (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (2) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.